                                           Case 5:20-cv-03674-BLF Document 36 Filed 09/23/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     PROTEGE RESTAURANT PARTNERS                       Case No. 20-cv-03674-BLF
                                         LLC,
                                   8
                                                        Plaintiff,                         ORDER STRIKING MOTIONS UNDER
                                   9                                                       RULE 12 WITHOUT PREJUICE TO
                                                 v.                                        FILING A CONFORMING BRIEF
                                  10
                                         SENTINEL INSURANCE COMPANY,
                                  11     LIMITED,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On September 22, 2020, Defendant Sentinel Insurance Company filed two motions to

                                  15   dismiss pursuant to Fed. R. Civ. P. 12. See ECF 33, 35. The Court STRIKES both motions without

                                  16   prejudice to filing a conforming brief. Defendant may file a single Rule 12 Motion to Dismiss

                                  17   totaling 25 pages. Defendant is directed to comply with the Court’s standing order, to include its

                                  18   rules on footnotes. See Standing Order Re Civil Cases, IV.4.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: September 23, 2020

                                  22                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
